               Case 1:18-cv-01114-ELH Document 51 Filed 11/25/20 Page 1 of 1



                                   United States District Court
                                      District Of Maryland

     Chambers of                                                                       101 West Lombard Street
Ellen Lipton Hollander                                                                 Baltimore, Maryland 21201
  District Court Judge                                                                       410-962-0742



                                                 November 24, 2020

      LETTER TO COUNSEL.

             Re:      Christina Richardson, et al., v. Alliance Residential Company,
                      Civil Action No. ELH-18-1114

      Dear Counsel:

            The docket reflects that the parties have participated in three settlement conferences with
      Judge Gesner, the most recent of which was held on November 13, 2020. See Docket.
      Accordingly, the parties are directed to file a status report by December 10, 2020.

              Despite the informal nature of this Memorandum, it is an Order of the Court and the Clerk
      is directed to docket it as such.

                                               Very truly yours,
                                                   /s/
                                               Ellen Lipton Hollander
                                               United States District Judge
